EXHIBIT 10.6 

 

FIRST AMENDMENT TO
DEVELOPMENT AGREEMENT BETWEEN

AIRCOM PACIFIC, INC. ("AIRCOM")

 

AND

 

PRICEPLAY.COM, INC. ("PRICEPLAY")

 

This First Amendment to Development Agreement is made on July 17, 2015 (this
''Amendment") by and between Aircom Pacific, Inc., a company incorporated under
the laws of California ("Aircom") and Priceplay.com, Inc., a company
incorporated under the laws of Delaware ("Priceplay"), amending the Development
Agreement dated February 10, 2015 by and between Aircom and Priceplay (the
"Development Agreement").

 

WHEREAS

 

(A) All capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Development Agreement.

 

(B) Aircom and Priceplay entered into the Development as of February 10, 2105,
pursuant to which the parties intend to develop the Work incorporating the
AirCinema Design Concept;

 

(C) Aircom has developed a mockup version of the Work, which was displayed at
the 2015 Paris Air Show and received many positive feedbacks;

 

(D) The parties desire to further the development of the Work and create
airplane passenger seats for commercial sales (the ''AirCinema Seats");

 

(E) The parties believe that the sale of the AirCinema Seats would be increased
substantially if the AirCinema Seats are marketed together with the inflight
connectivity solution being offered to airlines by Aircom (the "Aircom
Connectivity Solution"):

 

(F) The parties desire to jointly contribute to the research and development of
the Aircom Connectivity Solution to facilitate future sales of the AirCinema
Seats;

 

(G) The parties desire to set forth their respective rights and duties with
respect to the deployment of the Aircom Connectivity Solution; and

 

(H) In connection with the changes contained in this Amendment, the parties
desire to modify the royally fees set forth in Section 6.5(a) of the Development
Agreement;

 



  1

 



 

NOW, THEREFORE the Parties hereto agree as follows:

 

1. Aircom agrees to work diligently in developing the Aircom Connectivity
Solution for deployment. Aircom agrees to market the AirCinema Seats to the
customers of Aircom Connectivity Solution. Except as set forth in this
Amendment, Aircom shall bear all costs with respect to the research and
development of Aircom Connectivity Solution.

 

2. Priceplay agrees to bear the following costs with respect to the research and
development of the Aircom Connectivity Solution, in particular the costs of
satellite connection link budget tests:

 



a.    Costs to set up equipment at AsiaSat

 

$ 3,000

 

b.    Initial Deposit Required by AsiaSat

 

$ 387,500

 

c.    Other time and material*

 

$ 50.000

 

Total

 

$ 440.500

 



 



· This amount covers only a portion of the time and material costs.



 

The amount to be paid pursuant to this paragraph 2 shall be paid by Priceplay to
Aircom immediately prior to the signing of the satellite services agreement with
AsiaSat, and following the receipt of such payment Aircom shall promptly enter
into the satellite services agreement with AsiaSat and pay the equipment setup
fee and the initial deposit to AsiaSat.

 

3. In light of Priceplay's agreement to bear a portion of the research and
development cost of Aircom Connectivity Solution, Section 6.3(a) of the
Development Agreement shall be deleted and replaced in its entirety by the
following:

 



(a) If Aircom is the Deploying Party, Aircom shall pay Priceplay a royalty fee
equal to (i) $300 per seat for the first 3,000 seats sold, and (ii) S50 per seat
thereafter; and



 

4. All intellectual property rights and all other rights relating to Aircom
Connectivity Solution shall remain Aircom's sole property.

 

5. Except as otherwise amended by this First Amendment. all other terms of the
Development Agreement are hereby confirmed, and this First Amendment and the
Development Agreement shall be read together as one single document.

 

6. This Amendment may be executed by counterparts. Facsimile signatures shall
have the same effect as originals.

 

[Signature Page to Follow]




  2

 



 

As witness this Amendment has been executed by or on behalf of the Parties the
day and year first before written.

 

 



AIRCOM PACIFIC, INC.       By /s/ Jan-Yung Lin

Name:

Jan-Yung Lin   Title: Chief Executive Officer        

 

 

 

PRICEPLAY.COM, INC.

 

 

 

 

By:

/s/ Daniel Shih

 

Name:

Daniel Shih

 

Title:

Chairman

 



  

 



3



 